*591ON REHEARING.
SULLIVAN, J.
This is a petition for a rehearing, and it is urged that, as it is a case of great importance, a rehearing should be granted. In the opinion this court held that the complaint stated a cause of action. The question therein raised can be fully litigated and determined, and, if the defendant could convince the trial court that it delivered to the plaintiff the hind and quality of wheat called for by the receipts referred to, or that the plaintiff accepted wheat as of the kind and quality called for by said receipts, then he would be entitled to judgment. But if the allegations of the complaint be true that defendant, disregarding its obligations in the premises, and without his (plaintiff’s) knowledge or consent, and in fraud of his rights, refused and neglected to deliver to plaintiff the wheat called for by said receipts, common honesty would require that defendant should pay the damages sustained by reason of such refusal, etc. No good reason appearing for granting a rehearing, the petition therefor is denied.